Appeal by defendants from judgments of the Domestic Relations Court of the City of New York, Children’s Court Division, Kings County, convicting the respective defendants of violating section 3212 of the Education Law. In each appeal the defendant is the father of a child of school age, who sends the child to a small religious school where (a) there is no education in the eleven subjects required by the statute; (b) the instruction is not in English; (e) the textbooks are not in English; (d) the instructor does not possess minimum qualifications for secular instruction required by the board of education of the city of New York or the State Education Department; (e) no records of attendance are kept, all contrary to the provisions of the Education Law (§§ 3204, 3205, 3211). Defendants contend that their religious beliefs forbid formal systematic secular education; that where the provisions of the Education Law are in conflict with the religious law, the latter must prevail; and that they are protected in this position by the First Amendment of the United States Constitution. Judgments unanimously affirmed. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ. [199 Mise. 643.]